DETAILED ACTION
Claims 1-19 are pending in this application.

Specification
The cross references related to this application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on paragraphs 0001/0047). The entire specification should be so revised.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Instant Application No. 17/856,259
U.S. Pat. No. 11,379,276 B2
Claim 1:
A method comprising: 
receiving an event at an inbox of a business object event source; 










    translating, according to a translation function, the event from the event source into a business object event that corresponds to at least one of the properties of the data source; 
providing the business object event to at least one business object within a business object environment; 

receiving a request to link the business object event to an action performed by the at least one business object; 

linking, within the at least one business object, the business object event to the action such that the action is performed whenever the business object event is received from the business object event source; and 




executing, by the at least one business object, the action in response to receiving the business object event.  


Claim 2:
    The method of claim 1, wherein the translation function includes a mapping from contents of events to corresponding properties of the data source.  

Claim 3:
   The method of claim 1, wherein the translation function is determined based on at least one of (i) indications of corresponding properties included within events received from the event source and (ii) names of data fields included within events received from the event source.  

Claim 4:
   The method of claim 1, further comprising translating the event from the event source into two or more business object events.  
Claim 5:
    The method of claim 1, wherein the action includes one or more of performing a method of the at least one business object, executing a workflow based on the at least one business object, and updating a property of the at least one business object.  

Claim 6:
   The method of claim 1, wherein the business object event source contains a plurality of inboxes.  

Claim 7:
   The method of claim 6, further comprising translating at least two events from at least two of the plurality of inboxes into a business object event.  

Claim 8:
   The method of claim 6, wherein at least two of the plurality of inboxes correspond to the event source.  

Claim 9:
   The method of claim 6, wherein the plurality of inboxes correspond to a plurality of event sources.  

Claim 10:
   A system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: 
  receive an event at an inbox of a business object event source;
 













  translate, according to a translation function, the event from the event source into a business object event that corresponds to at least one of the properties of the data source;
   provide the business object event to at least one business object within a business object environment; 
  receive a request to link the business object event to an action performed by the at least one business object; 
   link, within the at least one business object, the business object event to the action such that the action is performed whenever the business object event is received from the business object event source; and 
  execute, by the at least one business object, the action in response to receiving the business object event. 

Claim 11:
   The system of claim 10, wherein the translation function includes a mapping from contents of events to corresponding properties of the data source. 

Claim 12:
   The system of claim 10, wherein the translation function is determined based on at least one of (i) indications of corresponding properties included within events received from the event source and (ii) names of data fields included within events received from the event source.  
Claim 13:
   The system of claim 10, wherein the instructions further cause the processor to translate the event from the event source into two or more business object events.  

Claim 14:
  The system of claim 10, wherein the instructions further cause the processor to execute, by the at least one business object, an action in response to receiving the business object event.  

Claim 15:
  The system of claim 10, wherein the business object event source contains a plurality of inboxes. 

Claim 16:
   The system of claim 15, wherein the instructions further cause the processor to translate at least two events from at least two of the plurality of inboxes into a business object event.  

Claim 17:
  The system of claim 15, wherein at least two of the plurality of inboxes correspond to the event source.  

Claim 18:
   A non-transitory, computer-readable medium storing instructions which, when executed by the processor, cause the processor to: 
   receive an event at an inbox of a business object event source;











 
  translate, according to a translation function, the event from the event source into a business object event that corresponds to at least one of the properties of the data source; provide the business object event to at least one business object; 
   receive a request to link the business object event to an action performed by the at least one business object;
     link, within the at least one business object, the business object event to the action such that the action is performed whenever the business object event is received from the business object event source; and 
    execute, by the at least one business object, the action in response to receiving the business object event.

Claim 1:
   A method comprising: 
   receiving, via a discovery function, a schema corresponding to a data source within a business object environment, the schema describing properties of the data source; 

creating, within the business object environment, a business object event source including an inbox that receives events from an event source and 
  a translation function that translates events from the event source; 
  receiving, at the inbox, an event from the event source; 
   translating, according to the translation function, the event from the event source into a business object event that corresponds to at least one of the properties of the data source; 
   providing the business object event to at least one business object within the business object environment; 
   
  receiving a request to link the business object event to an action performed by the at least one business object;
  linking, within the at least one business object, the business object event to an action such that the action is performed whenever the business object event is received from the business object event source; and 
   executing, by the at least one business object, the action in response to receiving the business object event.


Claim 2:
   The method of claim 1, wherein the translation function includes a mapping from contents of events to corresponding properties of the data source.

Claim 3:
   The method of claim 1, wherein the translation function is determined based on at least one of (i) indications of corresponding properties included within events received from the event source and (ii) names of data fields included within events received from the event source.

Claim 4:
   The method of claim 1, further comprising translating the event from the event source into two or more business object events.
Claim 5:
   The method of claim 1, wherein the action includes one or more of performing a method of the at least one business object, executing a workflow based on the at least one business object, and updating a property of the at least one business object.

Claim 6:
   The method of claim 1, wherein the business object event source contains a plurality of inboxes.

Claim 7:
   The method of claim 6, further comprising translating at least two events from at least two of the plurality of inboxes into a business object event.

Claim 8:
   The method of claim 6, wherein at least two of the plurality of inboxes correspond to the event source.

Claim 9:
   The method of claim 6, wherein the plurality of inboxes correspond to a plurality of event sources.

Claim 10:
   A system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: 
  receive, via a discovery function, a schema corresponding to a data source within a business object environment, the schema describing properties of the data source; 
    create, within the business object environment, a business object event source including an inbox that receives events from an event source and a translation function that translates events from the event source; 

  receive, at the inbox, an event from the event source; 
   translate, according to the translation function, the event from the event source into a business object event that corresponds to at least one of the properties of the data source; 
    provide the business object event to at least one business object within the business object environment; 
   receive a request to link the business object event to an action performed by at least one business object; 
   link, within the at least one business object, the business object event to an action such that the action is performed whenever the business object event is received from the business object event source; and 
  execute, by the at least one business object, the action in response to receiving the business object event.

Claim 11:
   The system of claim 10, wherein the translation function includes a mapping from contents of events to corresponding properties of the data source.

Claim 12:
  The system of claim 10, wherein the translation function is determined based on at least one of (i) indications of corresponding properties included within events received from the event source and (ii) names of data fields included within events received from the event source.
Claim 13:
   The system of claim 10, wherein the instructions further cause the processor to translate the event from the event source into two or more business object events.

Claim 14:
  The system of claim 10, wherein the instructions further cause the processor to execute, by the at least one business object, an action in response to receiving the business object event.

Claim 15:
  The system of claim 10, wherein the business object event source contains a plurality of inboxes.

Claim 16:
   The system of claim 15, wherein the instructions further cause the processor to translate at least two events from at least two of the plurality of inboxes into a business object event.

Claim 17:
  The system of claim 15, wherein at least two of the plurality of inboxes correspond to the event source.

Claim 18:
    A non-transitory, computer-readable medium storing instructions which, when executed by the processor, cause the processor to: 
   receive, via a discovery function, a schema corresponding to a data source within a business object environment, the schema describing properties of the data source; create, within the business object environment, a business object event source including an inbox that receives events from an event source and a translation function that translates events from the event source; 
   receive, at the inbox, an event from the event source; 
   translate, according to the translation function, the event from the event source into a business object event that corresponds to at least one of the properties of the data source; and provide the business object event to at least one business object; 
   receive a request to link the business object event to an action performed by the at least one business object; 
  link, within the at least one business object, the business object event to an action such that the action is performed whenever the business object event is received from the business object event source; and 
    execute, by the at least one business object, the action in response to receiving the business object event.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0275750 A1 to Robinson et al. in view of U.S. Pub. No. 2015/0046881 A1 to “V” et al. and further in view of U.S. Pat. No. 11,093,476 B1 issued to Neeman et al.

As to claim 1, Robinson teaches a method comprising: 
receiving an event (receive EHEE data) at a business object event source (EHEE Data Sources 220/222) (“...FIG. 2 depicts a software architecture 200 in accordance with an exemplary embodiment of the present invention. Referring to FIGS. 1 and 2, the exemplary software architecture 200 includes an EHEE message processor module 210. The EHEE message processor module 210 is operable to receive EHEE data, such as from EHEE data sources 220, 222. The EHEE data sources 220, 222 may include an EHEE data clearinghouse, a third-party data processor, or sources of direct corporate action event data, such as an issuer of a security. The EHEE message processor module 210 may poll the EHEE data sources 220, 222 for any new data to receive or alternatively, EHEE data sources 220, 222 may push data to the EHEE message processor module 210 or a combination of polling and pushing may take place...” paragraph 0027); 
translating, according to a translation function (Normalizer Submodule 212), the event (incoming data) from the event source into a business object event (common format/normalized data) that corresponds to at least one of the properties of the data source (“...The EHEE message processor module 210 includes a normalizer submodule 212. The normalizer submodule 212 is operable to normalize data received from a variety of data sources. In this process, the normalizer submodule 212 would convert incoming data to a common format or structure. For example, if one data source uses a variable name “CUST ID” to represent a customer's identification number and a second data source uses a variable name "CUSTOMER_#," the normalizer submodule 212 would map each of those data items into a common variable, such as "CUSTOMER_ID." Also, some data from incoming data sources, such as EHEE data sources 220, 222, may not be needed for processing corporate action events. These data would not be mapped to data variables and instead would be removed from the data stream...The event manager module 230 is capable of harmonizing data stored in the EHEE data store 120. Even after the normalizer submodule 212 of the EHEE message processor module 210 normalizes data, the actual data may differ in form. For example, EHEE data source 220 may provide a "CUST_ID" as an alphanumeric variable. EHEE data source 222 may provide its "CUSTOMER_#" as a fixed-width integer value. After the normalizer submodule 212 maps these data to a "CUSTOMER_ID" field, the event manager module 230 harmonizes the data to a common code, such as a variable length alphanumeric variable. In this way, subsequent processing of the data can rely on the data as being in a specific form...” paragraphs 0028/0031).
Robinson is silent with reference to providing the business object event to at least one business object within a business object environment,
receiving a request to link the business object event to an action performed by the at least one business object,
linking, within the at least one business object, the business object event to the action such that the action is performed whenever the business object event is received from the business object event source; and 
executing, by the at least one business object, the action in response to receiving the business object event.  
“V” teaches providing the business object event to at least one business object within a business object environment (GUI 300) (“...FIG. 3 illustrates a GUI 300 to archive nodes according to an embodiment. In an embodiment, the GUI 300 may be utilized by users to indicate the nodes of a BO to be archived. The GUI 300 may be displayed to the user in response to, for example, an indication by the user or the software that the BO is to be partially archived (e.g., as shown in FIG. 2 via input field 204). The GUI 300 may include an input field 302 to specify the business object. Continuing with the example in FIG. 2 above, a rate BO may be specified in input field 302. The nodes (including sub-nodes) of the BO specified in input field 302 may be displayed in viewing pane 310. From the displayed nodes, the user may identify the nodes to be archived. Each of the nodes shown in viewing pane 310 may include a respective archiving status attribute. The archiving status attribute value of each node may be set through user inputs via GUI 300...FIG. 5 shows an exemplary architecture according to an embodiment. The system running an application to view, create, or modify BOs 510 may be coupled to a display device 515, existing internal systems 530 through a network 520 and to external systems 550 through the network 520 and firewall system 540. The system running an application to view, create, or modify BOs 510 may include a desktop computer, laptop computer, tablet PC, client computer, mobile phone, central computer in a vehicle, wearable computer such as Google Glass.TM., any device with a touch screen, and any other computer. The display device 515 may include a computer monitor, a touch screen, a tablet PC screen, a mobile phone screen, a heads-up display (HUD), and any other displays. The existing internal systems 530 may include a server and may provide business data and/or other data. The external systems 550 may include a server and may be maintained by a third party, such as an information service provider, and may contain business data and/or other data, that may be updated by the third party on a periodic basis. The system running an application to view, create, or modify BOs 510 may interact with these external systems to obtain updates through a firewall system 540 separating the internal systems from the external systems...” paragraphs 0031/0037),
receiving a request (The action may be triggered in response to activation of a button on a user interface of the business software) to link (assigned) the business object event to an action (BO "action" is a business logic entity) performed by the at least one business object  (“...A BO "action" is a business logic entity assigned to a BO node. Actions may modify nodes of their respective BO as well as nodes of other BOs. Actions may be triggered from an external source such as an occurrence of a business related event. For example, a "deliver" action assigned to the root node 102 of the sales order may be triggered when products belonging to the sales order are delivered to the customer. The action may be triggered in response to activation of a button on a user interface of the business software....” paragraph 0021),
linking (assigned), within the at least one business object, the business object event to the action such that the action is performed whenever the business object event is received from the business object event source (“...A BO "action" is a business logic entity assigned to a BO node. Actions may modify nodes of their respective BO as well as nodes of other BOs. Actions may be triggered from an external source such as an occurrence of a business related event. For example, a "deliver" action assigned to the root node 102 of the sales order may be triggered when products belonging to the sales order are delivered to the customer. The action may be triggered in response to activation of a button on a user interface of the business software....” paragraph 0021), and 
executing, by the at least one business object, the action in response to receiving the business object event (“...A BO "action" is a business logic entity assigned to a BO node. Actions may modify nodes of their respective BO as well as nodes of other BOs. Actions may be triggered from an external source such as an occurrence of a business related event. For example, a "deliver" action assigned to the root node 102 of the sales order may be triggered when products belonging to the sales order are delivered to the customer. The action may be triggered in response to activation of a button on a user interface of the business software....” paragraph 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Robinson with the teaching of “V” because the teaching of “V” would improve the system of Robinson by providing a business logic entity to be assigned to a Business Object node for performing a business specific operation.
Neeman teaches receiving an event at an inbox (HTTP Event Collector) of a business object event source (data source) (“...3.1. HTTP Event Collector...As described herein, data may be provided from a variety of data sources. One manner of providing data to a data intake and query system may be to provide the data via a protocol such as the hypertext transfer protocol (HTTP). Although the present disclosure may describe providing data to the data intake and query system via HTTP to create events (HTTP events), it will be understood that any suitable protocol that facilitates communication with servers over a network over the internet may be implemented in accordance with the present disclosure (e.g., internet protocol (IP) events). In an embodiment as described herein, the data that is sent may be described as raw machine data. However, it will be understood that any suitable data strings (e.g., structured data, unstructured data, raw data, etc.) may be “event data” that may be sent via HTTP to create events for storage...Raw machine data may be provided from any suitable data source with access to a network such as the internet (e.g., computers, smart phones, smart watches, connected home devices, vehicles, drones, internet of things (IoT) devices, etc.) by embedding raw machine data within HTTP messages. In some embodiments, the data intake and storage system may provide a structured methodology for providing raw machine data and associated metadata for events via HTTP. Such a structure may allow for developers to quickly and easily create applications that are capable of providing events to the system and providing metadata for event storage...” Col. 35 Ln. 54-67, Col. 36 Ln. 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Robinson and “V” with the teaching of Neeman because the teaching of Neeman would improve the system of Robinson and “V”  by providing data communication for the World Wide Web, where hypertext documents include hyperlinks to other resources that users can easily access.

As to claim 2, Robinson teaches the method of claim 1, wherein the translation function includes a mapping from contents of events to corresponding properties of the data source (“...The EHEE message processor module 210 includes a normalizer submodule 212. The normalizer submodule 212 is operable to normalize data received from a variety of data sources. In this process, the normalizer submodule 212 would convert incoming data to a common format or structure. For example, if one data source uses a variable name “CUST ID” to represent a customer's identification number and a second data source uses a variable name "CUSTOMER_#," the normalizer submodule 212 would map each of those data items into a common variable, such as "CUSTOMER_ID." Also, some data from incoming data sources, such as EHEE data sources 220, 222, may not be needed for processing corporate action events. These data would not be mapped to data variables and instead would be removed from the data stream...The event manager module 230 is capable of harmonizing data stored in the EHEE data store 120. Even after the normalizer submodule 212 of the EHEE message processor module 210 normalizes data, the actual data may differ in form. For example, EHEE data source 220 may provide a "CUST_ID" as an alphanumeric variable. EHEE data source 222 may provide its "CUSTOMER_#" as a fixed-width integer value. After the normalizer submodule 212 maps these data to a "CUSTOMER_ID" field, the event manager module 230 harmonizes the data to a common code, such as a variable length alphanumeric variable. In this way, subsequent processing of the data can rely on the data as being in a specific form...” paragraphs 0028/0031).  

As to claim 3, Robinson teaches the method of claim 1, wherein the translation function is determined based on at least one of (i) indications of corresponding properties included within events received from the event source and (ii) names of data fields included within events received from the event source (“...The EHEE message processor module 210 includes a normalizer submodule 212. The normalizer submodule 212 is operable to normalize data received from a variety of data sources. In this process, the normalizer submodule 212 would convert incoming data to a common format or structure. For example, if one data source uses a variable name “CUST ID” to represent a customer's identification number and a second data source uses a variable name "CUSTOMER_#," the normalizer submodule 212 would map each of those data items into a common variable, such as "CUSTOMER_ID." Also, some data from incoming data sources, such as EHEE data sources 220, 222, may not be needed for processing corporate action events. These data would not be mapped to data variables and instead would be removed from the data stream...The event manager module 230 is capable of harmonizing data stored in the EHEE data store 120. Even after the normalizer submodule 212 of the EHEE message processor module 210 normalizes data, the actual data may differ in form. For example, EHEE data source 220 may provide a "CUST_ID" as an alphanumeric variable. EHEE data source 222 may provide its "CUSTOMER_#" as a fixed-width integer value. After the normalizer submodule 212 maps these data to a "CUSTOMER_ID" field, the event manager module 230 harmonizes the data to a common code, such as a variable length alphanumeric variable. In this way, subsequent processing of the data can rely on the data as being in a specific form...” paragraphs 0028/0031).  

As to claim 4, Robinson teaches the method of claim 1, further comprising translating the event from the event source into two or more business object events (Even after the normalizer submodule 212 of the EHEE message processor module 210 normalizes data, the actual data may differ in form. For example, EHEE data source 220 may provide a "CUST_ID" as an alphanumeric variable. EHEE data source 222 may provide its "CUSTOMER_#" as a fixed-width integer value) (“...The EHEE message processor module 210 includes a normalizer submodule 212. The normalizer submodule 212 is operable to normalize data received from a variety of data sources. In this process, the normalizer submodule 212 would convert incoming data to a common format or structure. For example, if one data source uses a variable name “CUST ID” to represent a customer's identification number and a second data source uses a variable name "CUSTOMER_#," the normalizer submodule 212 would map each of those data items into a common variable, such as "CUSTOMER_ID." Also, some data from incoming data sources, such as EHEE data sources 220, 222, may not be needed for processing corporate action events. These data would not be mapped to data variables and instead would be removed from the data stream...The event manager module 230 is capable of harmonizing data stored in the EHEE data store 120. Even after the normalizer submodule 212 of the EHEE message processor module 210 normalizes data, the actual data may differ in form. For example, EHEE data source 220 may provide a "CUST_ID" as an alphanumeric variable. EHEE data source 222 may provide its "CUSTOMER_#" as a fixed-width integer value. After the normalizer submodule 212 maps these data to a "CUSTOMER_ID" field, the event manager module 230 harmonizes the data to a common code, such as a variable length alphanumeric variable. In this way, subsequent processing of the data can rely on the data as being in a specific form...” paragraphs 0028/0031).  

As to claim 6, Neeman teaches the method of claim 1, wherein the business object event source contains a plurality of inboxes (one or more event collectors) (“...The data intake and query system may include a variety of components for receiving and processing raw machine data received via HTTP messages. In some embodiments, the system may also process data received from a variety of other sources in addition to HTTP messages as described herein, providing an integrated system for storage of a large variety of raw machine data from different types of data sources. The data intake and query system may be highly scalable, and may include any suitable storage components, as discussed herein, to support the intake and querying of events generated from raw machine data as well as associated values, including events generated based on raw machine data provided in HTTP messages and values that are associated with the raw machine data. In some embodiments, one or more event collectors may be provided for facilitating intake and querying of events generated based on raw machine data and values provided in HTTP messages. An event collector may be implemented at any suitable level of the data intake and query system (e.g., at forwarders, indexers, etc.) and may include any other suitable components such as traffic load balancers, deployment servers, etc....” Col.37  Ln. 24-44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Robinson and “V” with the teaching of Neeman because the teaching of Neeman would improve the system of Robinson and “V”  by providing data communication for the World Wide Web, where hypertext documents include hyperlinks to other resources that users can easily access.

As to claims 10 and 18, see the rejection of claim above expect for a processor, a memory and non-transitory, computer-readable medium.
Robinson teaches a processor, a memory and non-transitory, computer-readable medium (figure 1).

As to claims 11-13, see the rejection of claims 2-4 respectively.

As to claim 14, “V” teaches the system of claim 10, wherein the instructions further cause the processor to execute, by the at least one business object, an action in response to receiving the business object event (“...A BO "action" is a business logic entity assigned to a BO node. Actions may modify nodes of their respective BO as well as nodes of other BOs. Actions may be triggered from an external source such as an occurrence of a business related event. For example, a "deliver" action assigned to the root node 102 of the sales order may be triggered when products belonging to the sales order are delivered to the customer. The action may be triggered in response to activation of a button on a user interface of the business software....” paragraph 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Robinson and Neeman with the teaching of “V” because the teaching of “V” would improve the system of Robinson and Neeman by providing a business logic entity to be assigned to a Business Object node for performing a business specific operation.

As to claim 15, see the rejection of claim 6 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0275750 A1 to Robinson et al. in view of U.S. Pub. No. 2015/0046881 A1 to “V” et al. and further in view of U.S. Pat. No. 11,093,476 B1 issued to Neeman et al. as applied to claim 1 above, further in view of U.S. Pub. No. 2007/0130162 A1 to van Wyk et al.

As to claim 5, Robinson as modified “V” and Neeman teaches the method of claim 1, however it is silent with reference to wherein the action includes one or more of performing a method of the at least one business object, executing a workflow based on the at least one business object, and updating a property of the at least one business object.  
van Wyk teaches wherein the action includes one or more of performing a method of the at least one business object, executing a workflow (workflow process) based on the at least one business object (“...The present disclosure relates in general to automated workflows, and, in particular, to methods and apparatus for combining properties and methods from a plurality of different data sources...The method of claim 1, including designing a workflow process to use the combined business object by: placing a first object and a second object on a first computer based design canvas to create a resource map, the first object being indicative of a first business resource, the second object being indicative of a second different business resource; connecting the first object to the second object with an arrow, the arrow being indicative of the workflow process; associating a second computer based design canvas with the arrow; and placing a plurality of objects on the second computer based design canvas to create a process map, each object in the plurality of objects being indicative of a step in the workflow process...” paragraph 0002/claim 12), and updating a property of the at least one business object (“...Once the customer business object 306 is updated with the new name and address data, the form process 326 populates the name field 506 and the address field 508 of the customer contact form 310. Using this method, an HTML form may be updated without posting the entire form to a server and re-rendering the entire HTML form...The method of claim 1, including updating a plurality of data fields in an electronic form associated with the combined business object by: detecting an event associated with an update at a client device; sending a method call from the client device to the first broker service in response to detecting the event, the method call using a third protocol; and receiving data from the first broker service using the third protocol, the third protocol being different than the first protocol, the third protocol being different than the second protocol...” paragraph 0055/claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Robinson, “V” and Neeman with the teaching of van Wyk because the teaching of van Wyk would improve the system of Robinson, “V” and Neeman by providing a technique of updating customer/order properties in order to provide a user an up-to date information.

Claims 7-9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0275750 A1 to Robinson et al. in view of U.S. Pub. No. 2015/0046881 A1 to “V” et al. and further in view of U.S. Pat. No. 11,093,476 B1 issued to Neeman et al. as applied to claims 6 and 10 above, and further in view of WO 2012040341 A1 to Du Preez et al.

As to claim 7, Robinson as modified “V” and Neeman teaches the method of claim 6, however it is silent with reference to translating at least two events from at least two of the plurality of inboxes into a business object event.  
Du Preez teaches translating (The object definition is mapped to each type of endpoint that is supported, such as WCF or REST, properties are mapped to data contracts, and methods are mapped to operation contracts) at least two events from at least two of the plurality of inboxes (dynamic endpoint generator/multiple endpoints) into a business object event (“...A business object may have multiple endpoints that allow different ways for clients to consume that object. Other existing technologies may provide a default endpoint where the user cannot configure any of the parameters or settings of the endpoint...In one embodiment, the dynamic endpoint generator automatically generates an endpoint for a business object as soon as the business object is created. The dynamic endpoint generator loads a definition of the business object and iterates through the definition. The business object definition may include properties and methods. The object definition is mapped to each type of endpoint that is supported, such as WCF or REST, properties are mapped to data contracts, and methods are mapped to operation contracts. The methods may have signatures that describe the method. For example, method signatures may define a minimum set of information needed for a method to function properly, such as the input and output data types of a method...The dynamic endpoint generator ensures that the signatures for the business object methods contain inputs and outputs supported by each type of endpoint. If not, the dynamic endpoint generator creates such signatures for each business object method...” paragraphs 0156/0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Robinson, “V” and Neeman with the teaching of Du Preez because the teaching of Neeman would improve the system of Robinson, “V” and Du Preez by providing a technique for generating http endpoints on a need basis.

As to claim 8, Neeman teaches the method of claim 6, wherein at least two of the plurality of inboxes (one or more event collectors/http)  correspond to the event source (“...The data intake and query system may include a variety of components for receiving and processing raw machine data received via HTTP messages. In some embodiments, the system may also process data received from a variety of other sources in addition to HTTP messages as described herein, providing an integrated system for storage of a large variety of raw machine data from different types of data sources. The data intake and query system may be highly scalable, and may include any suitable storage components, as discussed herein, to support the intake and querying of events generated from raw machine data as well as associated values, including events generated based on raw machine data provided in HTTP messages and values that are associated with the raw machine data. In some embodiments, one or more event collectors may be provided for facilitating intake and querying of events generated based on raw machine data and values provided in HTTP messages. An event collector may be implemented at any suitable level of the data intake and query system (e.g., at forwarders, indexers, etc.) and may include any other suitable components such as traffic load balancers, deployment servers, etc....” Col.37  Ln. 24-44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Robinson, “V” and Du Preez with the teaching of Neeman because the teaching of Neeman would improve the system of Robinson, “V” and Du Preez by providing data communication for the World Wide Web, where hypertext documents include hyperlinks to other resources that users can easily access.

As to claim 9, Neeman teaches the method of claim 6, wherein the plurality of inboxes (one or more event collectors/http) correspond to a plurality of event sources (“...The data intake and query system may include a variety of components for receiving and processing raw machine data received via HTTP messages. In some embodiments, the system may also process data received from a variety of other sources in addition to HTTP messages as described herein, providing an integrated system for storage of a large variety of raw machine data from different types of data sources. The data intake and query system may be highly scalable, and may include any suitable storage components, as discussed herein, to support the intake and querying of events generated from raw machine data as well as associated values, including events generated based on raw machine data provided in HTTP messages and values that are associated with the raw machine data. In some embodiments, one or more event collectors may be provided for facilitating intake and querying of events generated based on raw machine data and values provided in HTTP messages. An event collector may be implemented at any suitable level of the data intake and query system (e.g., at forwarders, indexers, etc.) and may include any other suitable components such as traffic load balancers, deployment servers, etc....” Col.37  Ln. 24-44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Robinson, “V” and Du Preez with the teaching of Neeman because the teaching of Neeman would improve the system of Robinson, “V” and Du Preez by providing data communication for the World Wide Web, where hypertext documents include hyperlinks to other resources that users can easily access.

 As to claims 16 and 17, see the rejection of claims 7 and 8 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194